Name: Commission Regulation (EEC) No 2068/86 of 1 July 1986 amending the Dutch version of Regulation (EEC) No 1626/85 on protective measures applicable to imports of certain Morello cherries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 7. 86 Official Journal of the European Communities No L 178/7 COMMISSION REGULATION (EEC) No 2068/86 of 1 July 1986 amending the Dutch version of Regulation (EEC) No 1626/85 on protective measures applicable to imports of certain Morello cherries HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Article 1 In the title of Regulation (EEC) No 1626/85, in the table to Article 1 ( 1 ) and in the Annex on countervailing charges, 'morelles (zure kersen) in the Dutch version is replaced by 'zure kersen'. Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as amended by Regulation (EEC) No 1838/86 (2), and in particular Article 18 (2) thereof, Whereas Commission Regulation (EEC) No 1626/85 (3), as last amended by Regulation (EEC) No 1257/86 (4), introduced protective measures applicable to imports of certain Morello cherries ; whereas it has been found on examination that, owing to a mistake, certain terms do not appear correctly in the Dutch version ; whereas it is therefore necessary to amend the Dutch version of Regu ­ lation (EEC) No 1626/85, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 1 July 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 49, 27 . 2. 1986, p. 1 . (2) OJ No L 159, 14 . 6 . 1986, p. 1 . 0 OJ No L 156, 15 . 6 . 1985, p. 13 . H OJ No L 113, 30 . 4. 1986, p. 37 .